Citation Nr: 1820378	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  16-15 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating higher than 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to November 24, 2014.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 through January 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.


FINDINGS OF FACT

1.  For all periods relevant to this appeal, the Veteran's PTSD has been manifested by symptoms that include:  anxiety, depression, hopelessness, irritability, hyperarousal including being startled easily, paranoia, nightly sleep disturbances including nightmares, flashbacks, fatigue, low energy, difficulty concentrating, and intermittent suicidal ideation; however, has not been productive of total social and occupational impairment.

2.  The Veteran's service-connected disabilities did not render the Veteran incapable of securing and following a substantially gainful occupation prior to November 24, 2014.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent for PTSD are neither met nor approximated.  38 U.S.C.A. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a TDIU prior to November 24, 2014 are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.25 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Higher Disability Rating for PTSD

The Veteran asserts entitlement to a disability rating higher than 70 percent for PTSD.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Disability ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

Where there is a question as to which of two ratings applies, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower disability rating will be assigned.  38 C.F.R. § 4.7 (2017).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has been established already and an increase in the disability rating is at issue, the veteran's present level of disability is the question of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged disability ratings are appropriate in any increased disability rating claim where distinct time periods with different ratable symptoms can be identified in the evidence.  The relevant focus for adjudicating an increased disability rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3 (2017).  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran asserts in his November 2014 claim that his PTSD had worsened generally.  He reported symptoms that included increased irritability and difficulty sleeping without sedation.  He stated also that he was consuming more alcohol.

July 2014 VA treatment records show that the Veteran was reporting anxiety, depression and hopelessness, anxiety, nightly sleep disturbances, fatigue, low energy, difficulty concentrating, and suicidal ideation.  A mental status examination conducted at that time was normal.  During VA treatment the following month, he added that he was hyperaroused, paranoid, being startled easily, and having flashbacks.  The mental status examination conducted at that time revealed that the Veteran was irritable, but otherwise, continued to show no evidence of other abnormalities.  Records for subsequent treatment through the end of 2014 document similar complaints and symptoms.  A September 2014 treatment record notes that a Global Assessment of Functioning (GAF) scale score range from 60-70 was assigned for the Veteran.

During a January 2015 VA examination, the Veteran reported a continuation of the symptoms reported previously.  In describing his sleep disturbances, he stated that he was having frequent nightmares and was sleeping generally five hours a night.  He added that he was unable to tolerate being in crowded places.  Notably, however, he denied expressly having any suicidal or homicidal ideation or experiencing any loss of interest in life.  He also denied having any hallucinations or delusions.

The mental status examination revealed mildly depressed mood with anxious affect.  Still, the Veteran was well-groomed, alert, coherent, logical, goal-directed, and able to communicate without any evidence of flight of ideas or loose associations.  Demonstrated speech was clear and appropriate in volume.  Attention span remained fair.  Although the Veteran's recent memory was impaired, his cognitive function was intact overall.  Overall, the examiner opines that the Veteran's mood instability was limiting the Veteran's capacity to interact effectively with others.  Thus, the examiner states, the Veteran was limited in his ability to function socially in work environments that involve interaction with the public, in his ability to respond appropriately to persons in authority, and in his ability to engage in cooperative activities with co-workers.  The examiner assigned a continuing GAF score range of 60-70.

The Veteran's PTSD has been rated in accordance with the criteria under 38 C.F.R. § 4.130, DC 9411, which are the rating criteria specifically for PTSD.  Under those criteria, PTSD is to be rated under the General Rating Formula for Mental Disorders (General Formula).  Under the General Formula, a 70 percent disability rating is assigned where the evidence shows PTSD that is manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.

A 100 percent disability rating is assigned where PTSD has caused total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; or memory loss for the names of close relatives, own occupation, or own name.

The evidence shows that the Veteran's PTSD has been manifested by symptoms that include:  anxiety, depression, hopelessness, irritability, hyperarousal including being startled easily, paranoia, nightly sleep disturbances including nightmares, flashbacks, fatigue, low energy, difficulty concentrating, and intermittent suicidal ideation.  Although the Veteran indicated that his symptoms were causing him difficulties in his relationships with others, there are no findings or other information in the record that suggests that the Veteran has experienced total inability social and occupational impairment.  The Veteran makes no contentions in that regard.  Also, there is no evidence in the record that the Veteran has had a history of verbal or physical altercations, legal problems, social problems, reprimands at work, or other such evidence that indicates social and occupational impairment to the degree contemplated by the criteria for a 100 percent disability rating.  Indeed, he reported during the January 2015 VA examination that he felt that he had a good relationship with his four children and that he did not have any interpersonal difficulties.  During VA treatment in February 2015, the Veteran expressed love for his children.  In conjunction with the above, the evidence does not show symptoms or the degree of cognitive impairment that is contemplated by the criteria for a 100 percent disability rating.

As noted, the VA examiner and VA mental health providers have consistently assigned for the Veteran a GAF score range of 60-70.  In assessing the degree of psychiatric disability, GAF scores are for application and are meant to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  According to the DSM-IV, GAF scores falling in the range of 41 to 50 denote serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., having no friends, unable to keep a job).  For purposes of comparison, the Board notes that GAF scores ranging from 31 to 40 are meant to denote some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Scores falling in the range of 51 to 60 are defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 61 to 70 are defined as being reflective of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

GAF scores are not conclusively dispositive as to a veteran's level of psychiatric impairment.  Rather, they are merely parts of a whole body of evidence that must be considered in arriving at a decision.  Here, the GAF scores assigned by the VA examiner and VA mental health staff appears to be consistent with the symptoms and impairment shown in the records, however, does not correspond with the criteria for a 100 percent disability rating.

Based on the foregoing evidence and analysis, the Veteran is not entitled to a disability rating higher than 70 percent for PTSD.  To that extent, this appeal is denied. 

III.  TDIU, Prior to November 24, 2014

The Veteran's application for a TDIU was received on November 24, 2014.  That claim was granted by the RO in a February 2015 rating decision, effective from November 24, 2014, the date on which the Veteran's claim was received.  The Veteran asserts entitlement to a TDIU prior to the assigned effective date.

Under VA laws and regulations, a TDIU may be assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

A TDIU may be assigned even where the combined rating for the veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).

Service connection has been in effect for the Veteran for PTSD, rated 70 percent disabling; tinnitus, rated 10 percent disabling; and, bilateral hearing loss, rated non-compensable.  By virtue of the foregoing, he has a 70 percent combined disability rating and the threshold criteria for consideration of a TDIU under 38 C.F.R. § 4.16(a) are met.  38 C.F.R. §§ 4.16(a) and 4.25 (2017).

For effective date purposes, a claim for a TDIU is, in essence, a claim for an increased disability rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  Generally, the effective date of a disability rating and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date on which entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (2017).  If, however, it is factually ascertainable that an increase in disability had occurred within the one year immediately preceding the date of receipt of the claim, then the Veteran can receive this earlier effective date.  38 U.S.C.A. § 5110 (b)(2) (2012); 38 C.F.R. § 3.400 (o)(2) (2017).  Given the date on which the Veteran's TDIU application was received, the Veteran cannot be awarded an effective date for his TDIU earlier than November 24, 2013.

In his TDIU application, the Veteran asserted that impairment caused by his PTSD was causing him to be unable to secure and follow a substantially gainful occupation.  Notwithstanding the Veteran's assertions, there is no evidence in the claims file of any mental health findings that suggest that the Veteran's PTSD was rendering him incapable of securing or following a substantially gainful occupation during any part of the appeal period before November 24, 2014.

In addition to the same, the treatment records make no mention of any complaints by the Veteran or any objective findings that the Veteran's hearing loss or tinnitus were interfering with his ability to function in an occupational setting.  Indeed, the Veteran makes no such contention in his TDIU application or in any subsequent statements or submissions.

The Board is mindful that the Veteran has not been afforded a VA audiological examination to assess the impact of his hearing loss and tinnitus on his occupational functioning.  Regardless, where there is simply no evidence in the record that even suggests that the Veteran's hearing loss and tinnitus are impacting the Veteran's occupational capacity, such an examination is not warranted.  38 C.F.R. § 3.159 (c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (stating the circumstances under which a VA examination is required).

The weight of the evidence shows that the Veteran is not entitled to a TDIU prior to November 24, 2014.  To that extent also, this appeal is denied.



ORDER

A disability rating higher than 70 percent for PTSD is denied.

A TDIU prior to November 24, 2014 is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


